UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period :	May 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Spectrum Fund Annual report 4 | 30 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Your fund’s performance 8 Your fund’s expenses 10 Terms and definitions 12 Other information for shareholders 13 Important notice regarding Putnam’s privacy policy 14 Financial statements 15 Federal tax information 41 About the Trustees 42 Officers 44 Consider these risks before investing: The value of securities in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions, changes in government intervention in the financial markets, and factors related to a specific issuer, industry, or sector and, in the case of bonds, perceptions about the risk of default and expectations about changes in monetary policy or interest rates. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The fund will be more susceptible to these risks than other funds because it may concentrate its investments in a limited number of issuers and currently focuses its investments in particular sectors. Because the fund currently invests significantly in certain companies in the communications services and health-care sectors, the fund may perform poorly as a result of adverse developments affecting those companies or sectors. The fund may focus its investments in other sectors in the future, in which case it would be exposed to risks related to those sectors. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be or become illiquid. The fund’s investments in leveraged companies and the fund’s “non-diversified” status, which means the fund may invest a greater percentage of its assets in fewer issuers than a “diversified” fund, and the fund’s use of short selling can increase the risks of investing in the fund. Furthermore, the fund has the flexibility to focus its investments in particular types of securities. From time to time the fund may, without limit, emphasize investments in a particular type of security (i.e., in a particular part of the capital structure) at various points during a credit cycle. This may mean that the fund may invest only modestly, or not at all, in fixed-income or equity securities at any given time. The risks associated with bond investments include interest-rate risk, which means the prices of the fund’s investments are likely to fall if interest rates rise. Bond investments are also subject to credit risk, which is the risk that the issuer of a bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Mortgage- and other asset-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. Our use of derivatives may increase the risks of investing in the fund by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees June 6, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017’s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. An experienced manager Portfolio Manager David Glancy has been investing since 1987, building a record over three decades. He takes a flexible approach that focuses on corporate balance sheets, capital structure, and the fundamental strengths of individual companies. 2 Capital Spectrum Fund Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 8–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/17. See above and pages 8–10 for additional fund performance information. Index descriptions can be found on page 12. Capital Spectrum Fund 3 David has an M.B.A. from Goizueta Business School, Emory University, and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. David, how was the investing environment during the reporting period? It was a strong 12-month period for U.S. stocks, which delivered solid gains despite many political and macroeconomic uncertainties. Shortly after the period began in May2016, stocks plummeted in response to Brexit — the United Kingdom’s referendum vote in favor of leaving the European Union. The decline was brief and was followed by a significant recovery for U.S. markets and a relatively calm summer for stock markets worldwide. Stock performance weakened in the fall as the approaching U.S. presidential election and the likelihood of a Federal Reserve interest-rate hike weighed on investor sentiment. However, in the election’s aftermath, stocks surged in anticipation of a new business-friendly administration. While most market observers expected post-election turmoil, many major stock indexes hit record highs and delivered solid returns for the 2016 calendar year. Positive investor sentiment continued into 2017, and stocks advanced with minimal volatility through April2017, the close of the reporting period. 4 Capital Spectrum Fund Allocations are shown as a percentage of portfolio market value as of 4/30/17. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Capital Spectrum Fund 5 How did the fund perform in this environment? I am pleased to report that the fund delivered a solid return and outperformed its benchmark. For the 12-month period, the fund returned 18.59%, while its benchmark, the Capital Spectrum Blended Index, returned 16.49%. Could you highlight some stocks that contributed to fund performance for the period? The fund’s investment in DISH Network was the top contributor to performance for the period. I continue to have conviction in the long-term prospects for DISH, which is a pay-TV, broadband, and wireless communications company. The most notable development for the company during the period was an announcement in April that DISH had won its $6 billion bid for low-band wireless spectrum assets. “Spectrum” refers to wireless signals sent through the airwaves, and the bid was part of a Federal Communications Commission auction of spectrum previously used by traditional broadcasters. As the demand for mobile networking has continued to rise, wireless spectrum has become a highly valuable asset for communications companies. I believe DISH has the opportunity to monetize these assets, perhaps through a lease agreement or partnership with a company in need of wireless spectrum. Another notable contributor was the stock of EchoStar, a satellite services company. EchoStar maintained a strong balance sheet and healthy cash-flow levels, and investors reacted favorably to the company’s plans to launch four satellites, which could provide a boost to subscriber growth, in my view. Also among the portfolio highlights for the period was drug company ARIAD. This company specializes in cancer treatments and has a solid pipeline of oncology drugs. However, the performance boost during the period was due primarily to the announcement in early January that ARIAD would be acquired by Takeda Pharmaceuticals at a 75% premium to the previous day’s closing price. By the close of the period, this stock was no longer a holding in the portfolio. What were some holdings that detracted from the fund’s performance? The top detractor for the period was a position in Teva Pharmaceutical Industries, a global developer and marketer of specialty medicines. Teva stock struggled due to increasing uncertainty about the growth potential of its generics business. In addition, the company’s multiple sclerosis drug, Copaxone, is facing patent challenges. The drug, a key driver of revenue for Teva, currently has patent protection that allows for exclusivity through 2020. Challenges to that exclusivity could have a negative impact on Teva’s growth prospects. Another detractor was the fund’s investment in Jazz Pharmaceuticals. The stock’s decline in late 2016 was due mainly to a renewed focus on drug pricing as the U.S. presidential election approached. Media attention on escalating costs of prescription drugs created headwinds for the entire pharmaceutical industry. It is worth noting that Jazz’s stock price recovered significantly from its November2016 low. Its recent strength has been due to its success with phase III trials of JZP 110, the company’s narcolepsy treatment currently in development. The positive results of the trials, conducted for patients with obstructive sleep apnea, were well received by investors and offered evidence that Jazz may be able to successfully expand its narcolepsy franchise beyond Xyrem, its narcolepsy drug that has struggled with patent challenges. 6 Capital Spectrum Fund Can you provide an update on the portfolio’s cash position? As of period-end, cash levels in the fund were lower than they were at the start of the 12-month period. Cash in the portfolio may assist the fund in meeting redemptions and can serve as a “dry powder” that enables me to add to positions when price dislocations occur. The fund has the flexibility to invest in high - yield bonds. What is your view of this asset class? I continued to steer away from high-yield bonds, and I believe the sector will continue to experience volatility. I currently do not have a favorable view of the risk-reward characteristics for many high-yield bonds, and the fund had minimal exposure to them at the close of the reporting period. What is your rationale for the fund’s concentrated strategy? I build large positions in stocks that I consider my best investment ideas. I believe that over-diversification of the portfolio may dilute its long-term performance, especially in today’s market, where I am finding fewer investment opportunities. I take a bottom-up, fundamental approach to stock selection and generally do not make investment decisions based on macroeconomic factors. Instead, I focus on the fundamental strength of individual companies, seeking those that I believe are ripe for significant capital appreciation because they have an internal catalyst that will eventually unlock value. Thank you, David, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Allocations are shown as a percentage of portfolio market value as of 4/30/17. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. Capital Spectrum Fund 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (5/18/09) Before sales charge 228.97% 16.16% 72.97% 11.58% 16.00% 5.07% 18.59% After sales charge 210.05 15.30 63.03 10.27 9.33 3.02 11.77 Class B (5/18/09) Before CDSC 209.97 15.29 66.60 10.75 13.43 4.29 17.69 After CDSC 209.97 15.29 64.60 10.48 10.46 3.37 12.69 Class C (5/18/09) Before CDSC 209.94 15.29 66.65 10.75 13.43 4.29 17.70 After CDSC 209.94 15.29 66.65 10.75 13.43 4.29 16.70 Class M (5/18/09) Before sales charge 216.12 15.58 68.69 11.02 14.30 4.55 17.99 After sales charge 205.06 15.06 62.79 10.24 10.30 3.32 13.86 Class R (5/18/09) Net asset value 222.59 15.87 70.88 11.31 15.13 4.81 18.31 Class Y (5/18/09) Net asset value 235.59 16.45 75.21 11.87 16.90 5.34 18.89 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 8 Capital Spectrum Fund Comparative index returns For periods ended 4/30/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Capital Spectrum Blended Index * 179.06% 13.78% 64.87% 10.52% 25.25% 7.79% 16.49% Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $30,997 and $30,994, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $30,506. A $10,000 investment in the fund’s class R and Y shares would have been valued at $32,259 and $33,559, respectively. Fund price and distribution information For the 12-month period ended 4/30/17 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income — Capital gains Long-term gains $1.235496 $1.235496 $1.235496 $1.235496 $1.235496 $1.235496 Short-term gains — Return of capital * 0.010504 0.010504 0.010504 0.010504 0.010504 0.010504 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/16 $32.22 $34.19 $31.17 $31.10 $31.54 $32.68 $31.88 $32.44 4/30/17 36.82 39.07 35.30 35.22 35.83 37.13 36.33 37.18 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * See page 41. Capital Spectrum Fund 9 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (5/18/09) Before sales charge 224.77% 16.15% 69.44% 11.12% 11.41% 3.67% 20.32% After sales charge 206.09 15.28 59.69 9.81 5.00 1.64 13.40 Class B (5/18/09) Before CDSC 206.20 15.28 63.22 10.29 8.93 2.89 19.40 After CDSC 206.20 15.28 61.22 10.02 6.07 1.98 14.40 Class C (5/18/09) Before CDSC 206.16 15.28 63.26 10.30 8.95 2.90 19.41 After CDSC 206.16 15.28 63.26 10.30 8.95 2.90 18.41 Class M (5/18/09) Before sales charge 212.15 15.57 65.28 10.57 9.73 3.14 19.70 After sales charge 201.23 15.04 59.49 9.79 5.89 1.93 15.51 Class R (5/18/09) Net asset value 218.41 15.86 67.36 10.85 10.57 3.41 19.98 Class Y (5/18/09) Net asset value 231.17 16.44 71.56 11.40 12.27 3.93 20.60 See the discussion following the fund performance table on page 8 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/16 * 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Annualized expense ratio for the six-month period ended 4/30/17 †‡ 0.85% 1.60% 1.60% 1.35% 1.10% 0.60% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.34% from annualizing the performance fee adjustment for the six months ended 4/30/17. 10 Capital Spectrum Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/16 to 4/30/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $4.54 $8.52 $8.52 $7.20 $5.87 $3.20 Ending value (after expenses) $1,152.60 $1,148.20 $1,148.50 $1,149.70 $1,151.30 $1,154.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/17, use the following calculation method. To find the value of your investment on 11/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $4.26 $8.00 $8.00 $6.76 $5.51 $3.01 Ending value (after expenses) $1,020.58 $1,016.86 $1,016.86 $1,018.10 $1,019.34 $1,021.82 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Capital Spectrum Fund 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 12 Capital Spectrum Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Capital Spectrum Fund 13 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 14 Capital Spectrum Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Capital Spectrum Fund 15 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Capital Spectrum Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Spectrum Fund (the “Fund”) as of April 30, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2017 by correspondence with the custodian and brokers; when replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 6, 2017 16 Capital Spectrum Fund The fund’s portfolio 4/30/17 COMMON STOCKS (83.3%)* Shares Value Aerospace and defense (4.9%) General Dynamics Corp. 169,700 $32,886,163 Northrop Grumman Corp. 664,478 163,435,009 Airlines (5.6%) American Airlines Group, Inc. S 2,898,427 123,530,959 United Continental Holdings, Inc. † 1,407,800 98,841,638 Cable television (20.4%) DISH Network Corp. Class A † 12,370,384 797,147,545 Global Eagle Entertainment, Inc. † S Ω 4,779,420 14,816,202 Chemicals (2.1%) CF Industries Holdings, Inc. S 490,600 13,118,644 W.R. Grace & Co. 990,432 69,052,919 Commercial and consumer services (4.5%) Priceline Group, Inc. (The) † 98,404 181,734,475 Consumer finance (0.4%) Ocwen Financial Corp. † S Ω 7,125,700 16,317,853 Consumer services (0.8%) Delivery Hero Holding GmbH (acquired 6/12/15, cost $33,218,730) (Private) (Germany) † ∆∆ F 4,313 28,937,834 FabFurnish GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) † ∆∆ F 528 431 Global Fashion Group SA (acquired 8/2/13, cost $17,399,601) (Private) (Brazil) † ∆∆ F 410,732 3,670,098 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) † ∆∆ F 264 216 New Middle East Other Assets GmbH (acquired 8/2/13, cost $136) (Private) (Brazil) † ∆∆ F 102 83 Electronics (1.3%) Agilent Technologies, Inc. 951,469 52,378,368 Industrial (1.1%) Johnson Controls International PLC 1,100,455 45,745,914 Investment banking/Brokerage (0.7%) Altisource Portfolio Solutions SA † Ω 940,901 20,784,503 Invesco, Ltd. 264,200 8,702,748 Medical technology (0.2%) STAAR Surgical Co. † 938,559 9,761,014 Metals (—%) Alcoa Corp. 119,500 4,030,735 Capital Spectrum Fund 17 COMMON STOCKS (83.3%)* cont . Shares Value Oil and gas (3.2%) Cheniere Energy, Inc. † 310,200 $14,067,570 EnCana Corp. (Canada) 830,500 8,886,350 Pioneer Natural Resources Co. 528,800 91,477,112 Stone Energy Corp. † S 576,855 12,079,344 Pharmaceuticals (23.1%) Jazz Pharmaceuticals PLC † Ω 5,295,022 843,391,104 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,368,600 74,800,388 Power producers (—%) Mach Gen, LLC 51,616 — — Railroads (0.5%) Norfolk Southern Corp. 175,600 20,631,244 Real estate (1.9%) Altisource Residential Corp. R Ω 5,314,754 76,426,163 Telecommunications (12.6%) EchoStar Corp. Class A † 8,703,360 500,965,402 Total common stocks (cost $2,412,608,705) CONVERTIBLE PREFERRED STOCKS (4.0%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 12,961 $11,221,375 Altisource Asset Management Corp. zero% cv. pfd. (acquired 3/17/14, cost $31,800,000) (Virgin Islands) † ∆∆ 31,800 11,463,900 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $104,097,986) (Private) † ∆∆ F 3,078,243 135,118,861 Total convertible preferred stocks (cost $148,858,986) INVESTMENT COMPANIES (1.1%)* Shares Value SPDR S&P Oil & Gas Exploration & Production ETF S 636,400 $22,242,180 VanEck Vectors Gold Miners ETF 1,017,700 22,623,471 Total investment companies (cost $48,436,120) Principal SENIOR LOANS (0.8%)*c amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † $2,791,395 $3,249,659 LightSquared LP bank term loan FRN 13.50%, 12/7/20 ‡‡ 41,006,327 29,934,619 Total senior loans (cost $41,932,741) 18 Capital Spectrum Fund Principal CORPORATE BONDS AND NOTES (0.7%)* amount Value CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 $10,000,000 $9,100,000 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 11,801,000 7,080,600 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 5,500,000 5,032,500 Stone Energy Corp. company guaranty notes 7.50%, 5/31/22 6,831,196 6,592,104 Total corporate bonds and notes (cost $32,412,869) PREFERRED STOCKS (0.7%)* Shares Value Ligado Networks, LLC Ser. A-2, 16.63% sr. pfd. (acquired 12/7/15, cost $27,599,994) (Private) † ∆∆ F 2,840,908 $27,600,031 Total preferred stocks (cost $27,599,994) Principal CONVERTIBLE BONDS AND NOTES (0.2%)* amount Value Whiting Petroleum Corp. cv. company guaranty sr. unsec. unsub. notes 1.25%, 4/1/20 $10,900,000 $9,632,875 Total convertible bonds and notes (cost $10,900,000) Expiration Strike WARRANTS (—%)* † date price Warrants Value Global Eagle Entertainment, Inc. Ω F 1/31/18 $11.50 859,187 $38,663 Total warrants (cost $1,168,800) Principal amount/ SHORT-TERM INVESTMENTS (10.4%)* shares Value Interest in $408,428,000 joint tri-party repurchase agreement dated 4/28/17 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 5/1/17 — maturity value of $34,756,317 for an effective yield of 0.800% (collateralized by various mortgage backed securities with coupon rates ranging from 2.083% to 4.500% and due dates ranging from 11/1/26 to 4/1/47, valued at $416,596,561) $34,754,000 $34,754,000 Interest in $275,000,000 joint tri-party repurchase agreement dated 4/28/17 with RBC Capital Markets, LLC due 5/1/17 — maturity value of $16,004,067 for an effective yield of 0.800% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 5.500% and due dates ranging from 7/1/22 to 4/1/47, valued at $280,518,700) 16,003,000 16,003,000 Putnam Cash Collateral Pool, LLC 1.05% d Shares 70,799,425 70,799,425 Putnam Short Term Investment Fund 0.87% L Shares 273,369,702 273,369,702 U.S. Treasury Bills 0.814%, 7/20/17 $21,000,000 20,963,922 Total short-term investments (cost $415,888,747) TOTAL INVESTMENTS Total investments (cost $3,139,806,962) Capital Spectrum Fund 19 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $3,994,682,095. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $206,791,454, or 5.2% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. Ω Affiliated company (Note 5). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 20 Capital Spectrum Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Basic materials $86,202,298 $—­ $—­ Capital goods 242,067,086 —­ —­ Communication services 1,312,929,149 —­ —­ Consumer cyclicals 181,734,475 —­ —­ Consumer staples —­ —­ 32,608,662 Energy 126,510,376 —­ —­ Financials 122,231,267 —­ —­ Health care 927,952,506 —­ —­ Technology 52,378,368 —­ —­ Transportation 243,003,841 —­ —­ Total common stocks —­ Convertible bonds and notes —­ 9,632,875 —­ Convertible preferred stocks —­ 11,221,375 146,582,761 Corporate bonds and notes —­ 27,805,204 —­ Investment companies 44,865,651 —­ —­ Preferred stocks —­ —­ 27,600,031 Senior loans —­ 33,184,278 —­ Warrants —­ 38,663 —­ Short-term investments 273,369,702 142,520,347 —­ Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Capital Spectrum Fund 21 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of Proceeds into out of as of in securities: 4/30/16 premiums gain/(loss) tion) # purchases from sales Level 3 † Level 3 † 4/30/17 Common stocks * : Consumer staples $30,856,218 $—­ $—­ $1,752,444 $—­ $—­ $—­ $—­ $32,608,662 Utilities and power 103,232 —­ —­ (103,232) —­ —­ —­ —­ —­ Total common stocks $—­ $—­ $—­ $—­ $—­ $—­ Convertible preferred stocks $146,296,561 —­ —­ 286,200 —­ —­ —­ —­ $146,582,761 Preferred stocks $27,600,031 —­ —­ —­ —­ —­ —­ —­ $27,600,031 Totals $—­ $—­ $—­ $—­ $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $2,038,644 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs. The table excludes securities with valuations provided by a broker. Impact to Range of Valuation from Valuation unobservable inputs an Increase Description Fair Value Techniques Unobservable Input (Weighted Average) in Input 1 EV/sales multiple 0.7x–2.3x (1.628x) Increase Private equity $3,670,098 Comparable Liquidity discount 25% Decrease multiples Uncertainty discount 10% Decrease Market Private equity $28,937,834 transaction Liquidity discount 10% Decrease price Market Private equity $135,118,861 transaction Liquidity discount 10% Decrease price Market Private equity $730 transaction Liquidity discount 25% Decrease price 1 Expected directional change in fair value that would result from an increase in the unobservable input. The accompanying notes are an integral part of these financial statements. 22 Capital Spectrum Fund Statement of assets and liabilities 4/30/17 ASSETS Investment in securities, at value, including $67,445,950 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,943,408,874) $2,728,495,300 Affiliated issuers (identified cost $1,196,398,088) (Notes 1 and 5) 1,315,943,615 Cash 432 Dividends, interest and other receivables 2,807,718 Receivable for shares of the fund sold 6,079,757 Receivable for investments sold 28,009,304 Prepaid assets 75,627 Total assets LIABILITIES Payable for shares of the fund repurchased 11,169,482 Payable for compensation of Manager (Note 2) 1,690,672 Payable for custodian fees (Note 2) 27,876 Payable for investor servicing fees (Note 2) 916,744 Payable for Trustee compensation and expenses (Note 2) 513,081 Payable for administrative services (Note 2) 16,563 Payable for distribution fees (Note 2) 1,043,685 Collateral on securities loaned, at value (Note 1) 70,799,425 Other accrued expenses 552,130 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,245,703,368 Accumulated net investment loss (Note 1) (8,141,037) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (147,512,189) Net unrealized appreciation of investments 904,631,953 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($846,486,631 divided by 22,987,001 shares) $36.82 Offering price per class A share (100/94.25 of $36.82) * $39.07 Net asset value and offering price per class B share ($79,363,295 divided by 2,248,122 shares) ** $35.30 Net asset value and offering price per class C share ($964,704,755 divided by 27,389,881 shares) ** $35.22 Net asset value and redemption price per class M share ($7,866,819 divided by 219,563 shares) $35.83 Offering price per class M share (100/96.50 of $35.83) * $37.13 Net asset value, offering price and redemption price per class R share ($12,105,552 divided by 333,221 shares) $36.33 Net asset value, offering price and redemption price per class Y share ($2,084,155,043 divided by 56,056,792 shares) $37.18 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 23 Statement of operations Year ended 4/30/17 INVESTMENT INCOME Dividends (net of foreign tax of $587,897) (including dividend income of $2,127,442 from investments in affiliated issuers) (Note 5) $21,176,280 Interest (including interest income of $1,634,126 from investments in affiliated issuers) (Note 5) 7,260,945 Payment-in-kind interest 5,231,758 Securities lending (net of expenses) (Notes 1 and 5) 334,862 Total investment income EXPENSES Compensation of Manager (Note 2) 21,697,676 Investor servicing fees (Note 2) 7,415,888 Custodian fees (Note 2) 39,733 Trustee compensation and expenses (Note 2) 286,297 Distribution fees (Note 2) 15,136,730 Administrative services (Note 2) 127,546 Dividend expense for short sales (Note 1) 1,581,441 Interest expense for short sales (Note 1) 232,173 Other 1,356,341 Total expenses Expense reduction (Note 2) (100,122) Net expenses Net investment loss Net realized loss on investments (including net realized loss of $136,437,318 on sales of investments in affiliated issuers) (Notes 1, 3, and 5) (135,197,488) Capital gain distributions from investments in affiliated issuers (Note 5) 1,061,410 Net realized loss on short sales (Note 1) (4,134,789) Net realized loss on futures contracts (Note 1) (49,765) Net realized loss on foreign currency transactions (Note 1) (15,371) Net unrealized appreciation of investments, futures contracts and short sales during the year 865,055,963 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Capital Spectrum Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 4/30/17 Year ended 4/30/16 Operations Net investment loss $(13,769,858) $(45,424,313) Net realized gain (loss) on investments and foreign currency transactions (138,336,003) 258,232,941 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 865,055,963 (1,250,509,852) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (65,026) Class Y — (12,284,498) Net realized short-term gain on investments Class A — (23,409,223) Class B — (1,013,655) Class C — (18,212,841) Class M — (127,147) Class R — (176,394) Class Y — (40,948,427) From net realized long-term gain on investments Class A (44,885,455) (102,870,529) Class B (2,899,944) (4,454,451) Class C (38,728,625) (80,035,315) Class M (297,264) (558,742) Class R (449,305) (775,156) Class Y (68,841,755) (179,945,588) From return of capital Class A (381,611) — Class B (24,655) — Class C (329,266) — Class M (2,527) — Class R (3,820) — Class Y (585,285) — Decrease from capital share transactions (Note 4) (2,618,855,525) (2,961,188,333) Total decrease in net assets NET ASSETS Beginning of year 6,058,017,030 10,521,783,579 End of year (including accumulated net investment loss of $8,141,037 and $9,076,038, respectively) The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net Net realized From of expenses investment value, investment and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning income gain (loss) investment net investment gain on From Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended­ of period­ (loss) a on investments­ operations­ income­ investments­ return of capital­ distributions fees of period­ value (%) b (in thousands) (%) c,d net assets (%) turnover (%) Class A­ April 30, 2017­ $32.22­ (.07) 5.92­ 5.85­ —­ (1.24) (.01) —­ $36.82­ 18.59­ $846,487­ .96­ (.21) 9­ April 30, 2016­ 38.02­ (.18) (3.68) —­ e (1.94) —­ —­ 32.22­ 1,775,054­ 1.35­ f (.50) f 31­ April 30, 2015­ 36.17­ (.19) 3.54­ 3.35­ —­ (1.50) —­ —­ 38.02­ 9.17­ 2,966,035­ 1.25­ (.51) 43­ April 30, 2014­ 29.15­ (.03) 7.75­ 7.72­ (.07) (.63) —­ —­ e 36.17­ 26.57­ 2,899,539­ 1.27­ (.09) 53­ April 30, 2013­ 25.56­ .20­ g 4.27­ 4.47­ (.23) (.65) —­ —­ e 29.15­ 17.81­ 1,026,593­ 1.28­ .75­ g 48­ h Class B­ April 30, 2017­ $31.17­ (.31) 5.69­ 5.38­ —­ (1.24) (.01) —­ $35.30­ 17.69­ $79,363­ 1.71­ (.98) 9­ April 30, 2016­ 37.12­ (.43) (3.58) —­ (1.94) —­ —­ 31.17­ 86,196­ 2.10­ f (1.27) f 31­ April 30, 2015­ 35.60­ (.47) 3.49­ 3.02­ —­ (1.50) —­ —­ 37.12­ 8.38­ 107,384­ 2.00­ (1.26) 43­ April 30, 2014­ 28.85­ (.29) 7.67­ 7.38­ —­ (.63) —­ —­ e 35.60­ 25.64­ 79,307­ 2.02­ (.86) 53­ April 30, 2013­ 25.38­ (.01) g 4.23­ 4.22­ (.10) (.65) —­ —­ e 28.85­ 16.90­ 33,020­ 2.03­ (.03) g 48­ h Class C­ April 30, 2017­ $31.10­ (.31) 5.68­ 5.37­ —­ (1.24) (.01) —­ $35.22­ 17.70­ $964,705­ 1.71­ (.97) 9­ April 30, 2016­ 37.04­ (.42) (3.58) —­ (1.94) —­ —­ 31.10­ 1,383,733­ 2.10­ f (1.26) f 31­ April 30, 2015­ 35.53­ (.47) 3.48­ 3.01­ —­ (1.50) —­ —­ 37.04­ 8.37­ 2,024,513­ 2.00­ (1.26) 43­ April 30, 2014­ 28.80­ (.28) 7.64­ 7.36­ —­ (.63) —­ —­ e 35.53­ 25.62­ 1,377,735­ 2.02­ (.83) 53­ April 30, 2013­ 25.33­ —­ e,g 4.22­ 4.22­ (.10) (.65) —­ —­ e 28.80­ 16.96­ 436,913­ 2.03­ (.01) g 48­ h Class M­ April 30, 2017­ $31.54­ (.23) 5.77­ 5.54­ —­ (1.24) (.01) —­ $35.83­ 17.99­ $7,867­ 1.46­ (.72) 9­ April 30, 2016­ 37.44­ (.35) (3.61) —­ (1.94) —­ —­ 31.54­ 10,378­ 1.85­ f (1.01) f 31­ April 30, 2015­ 35.81­ (.38) 3.51­ 3.13­ —­ (1.50) —­ —­ 37.44­ 8.64­ 15,446­ 1.75­ (1.00) 43­ April 30, 2014­ 28.95­ (.20) 7.69­ 7.49­ —­ (.63) —­ —­ e 35.81­ 25.94­ 11,086­ 1.77­ (.61) 53­ April 30, 2013­ 25.43­ .06­ g 4.24­ 4.30­ (.13) (.65) —­ —­ e 28.95­ 17.20­ 5,363­ 1.78­ .23­ g 48­ h Class R­ April 30, 2017­ $31.88­ (.16) 5.86­ 5.70­ —­ (1.24) (.01) —­ $36.33­ 18.31­ $12,106­ 1.21­ (.48) 9­ April 30, 2016­ 37.73­ (.26) (3.65) —­ (1.94) —­ —­ 31.88­ 13,765­ 1.60­ f (.76) f 31­ April 30, 2015­ 36.00­ (.29) 3.52­ 3.23­ —­ (1.50) —­ —­ 37.73­ 8.88­ 18,448­ 1.50­ (.76) 43­ April 30, 2014­ 29.04­ (.12) 7.74­ 7.62­ (.03) (.63) —­ —­ e 36.00­ 26.30­ 11,269­ 1.52­ (.35) 53­ April 30, 2013­ 25.51­ .13­ g 4.25­ 4.38­ (.20) (.65) —­ —­ e 29.04­ 17.51­ 3,746­ 1.53­ .47­ g 48­ h Class Y­ April 30, 2017­ $32.44­ .01­ 5.98­ 5.99­ —­ (1.24) (.01) —­ $37.18­ 18.89­ $2,084,155­ .71­ .02­ 9­ April 30, 2016­ 38.28­ (.09) (3.70) (.11) (1.94) —­ —­ 32.44­ 2,788,891­ 1.10­ f (.24) f 31­ April 30, 2015­ 36.32­ (.10) 3.56­ 3.46­ —­ (1.50) —­ —­ 38.28­ 9.44­ 5,389,958­ 1.00­ (.26) 43­ April 30, 2014­ 29.24­ .05­ 7.78­ 7.83­ (.12) (.63) —­ —­ e 36.32­ 26.88­ 3,278,088­ 1.02­ .16­ 53­ April 30, 2013­ 25.61­ .27­ g 4.28­ 4.55­ (.27) (.65) —­ —­ e 29.24­ 18.13­ 1,127,003­ 1.03­ .99­ g 48­ h See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 26 Capital Spectrum Fund Capital Spectrum Fund 27 Financial highlights cont . a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Includes dividend and interest expense in connection with securities sold short, which amounted to the following amounts as a percentage of average net assets (Note 1): Percentage of average net assets April 30, 2017 0.04% April 30, 2016 0.09 April 30, 2015 0.01 April 30, 2014 < 0.01 April 30, 2013 0.01 e Amount represents less than $0.01 per share. f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.11 0.42% Class B 0.11 0.40 Class C 0.11 0.42 Class M 0.11 0.40 Class R 0.12 0.44 Class Y 0.11 0.41 h Portfolio turnover excludes TBA purchase and sale commitments. The accompanying notes are an integral part of these financial statements. 28 Capital Spectrum Fund Notes to financial statements 4/30/17 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2016 through April 30, 2017. Putnam Capital Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek total return. The fund invests in equity and fixed-income securities, including floating and fixed rate bank loans and both growth and value stocks, of companies of any size that Putnam Management believes have favorable investment potential. The fund is “non-diversified,” which means it may invest a greater percentage of its assets in fewer issuers than a “diversified” fund. Furthermore, the fund has the flexibility to focus its investments in particular types of securities. From time to time the fund may, without limit, emphasize investments in a particular type of security (i.e., in a particular part of the capital structure) at various points during a credit cycle. This may mean that the fund may invest only modestly, or not at all, in fixed-income or equity securities at any given time. Putnam Management expects the fund to invest in leveraged companies, which employ significant leverage in their capital structure through borrowing from banks or other lenders or through issuing fixed-income, convertible or preferred equity securities, and whose fixed-income securities are often rated below-investment-grade (sometimes referred to as “junk bonds”). The fund may also invest in fixed-income securities of other issuers, in securitized debt instruments (such as mortgage- and asset-backed securities) and in companies that are not leveraged. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. The fund may also engage in short sales of securities and may invest in securities that are purchased in private placements, which are illiquid because they are subject to restrictions on resale. The fund offers classA, classB, classC, classM, classR and classY shares. The fund registered class T shares in February 2017, however, as of the date of this report, class T shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares are closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Capital Spectrum Fund 29 Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. 30 Capital Spectrum Fund To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to hedge interest rate risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Capital Spectrum Fund 31 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Short sales of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense for short sales in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the fair value of the securities sold short. The fund will also post collateral representing an additional 2%–5% of the fair value of the securities sold short. This additional collateral may be in the form of a loan from the custodian. Interest related to the loan is included in interest expense for short sales in the Statement of operations. All collateral is marked to market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $70,799,425 and the value of securities loaned amounted to $67,445,950. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 32 Capital Spectrum Fund The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At April 30, 2017, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $456,917 $144,638,884 $145,095,801 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $8,141,037 to its fiscal year ending April 30, 2018 late year ordinary losses ((i) ordinary losses recognized between January 1, 2017 and April 30, 2017, and (ii) specified ordinary and currency losses recognized between November 1, 2016 and April 30, 2017). Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from late year loss deferrals, from nontaxable dividends, from defaulted bond interest, from interest on payment-in-kind securities, and from net operating loss. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $14,704,859 to decrease accumulated net investment loss, $12,419,576 to decrease paid-in capital and $2,285,283 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,236,893,222 Unrealized depreciation (332,942,260) Net unrealized appreciation 903,950,962 Capital loss carryforward (145,095,801) Late year ordinary loss deferral (8,141,037) Cost for federal income tax purposes $3,140,487,953 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Capital Spectrum Fund 33 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month based on the performance of the fund. The performance period is the thirty-six month period then ended. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of a 50/50 blend (balanced daily) of the S&P 500 Index and JPMorgan Developed High Yield Index over the performance period. The maximum annualized performance adjustment rate is +/–0.32%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.725% of the fund’s average net assets before a decrease of $11,976,712 (0.258% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through August 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. 34 Capital Spectrum Fund The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $2,065,013 ClassR 20,011 ClassB 126,716 ClassY 3,426,130 ClassC 1,763,964 Total ClassM 14,054 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $802 under the expense offset arrangements and by $99,320 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $3,029, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Capital Spectrum Fund 35 The fund has adopted distribution plans (the Plans) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $3,205,040 ClassB 1.00% 1.00% 792,101 ClassC 1.00% 1.00% 11,011,305 ClassM 1.00% 0.75% 65,825 ClassR 1.00% 0.50% 62,459 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $126,615 and $872 from the sale of classA and classM shares, respectively, and received $50,018 and $19,497 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $250,526,146 $2,671,730,928 U.S. government securities (Long-term) — — Securities sold short 102,883,415 — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassA Shares Amount Shares Amount Shares sold 2,953,034 $98,406,177 12,119,734 $428,219,700 Shares issued in connection with reinvestment of distributions 1,242,470 41,063,485 3,380,797 114,676,688 4,195,504 139,469,662 15,500,531 542,896,388 Shares repurchased (36,302,194) (1,216,774,650) (38,416,276) (1,320,372,779) Net decrease 36 Capital Spectrum Fund YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassB Shares Amount Shares Amount Shares sold 77,420 $2,473,204 337,242 $11,687,903 Shares issued in connection with reinvestment of distributions 84,924 2,699,865 146,771 4,830,231 162,344 5,173,069 484,013 16,518,134 Shares repurchased (679,949) (21,737,827) (611,253) (20,281,553) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassC Shares Amount Shares Amount Shares sold 1,355,859 $43,583,119 5,987,400 $206,373,387 Shares issued in connection with reinvestment of distributions 1,028,570 32,614,995 2,431,338 79,845,150 2,384,429 76,198,114 8,418,738 286,218,537 Shares repurchased (19,493,885) (620,602,600) (18,580,037) (608,324,132) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassM Shares Amount Shares Amount Shares sold 18,871 $617,936 38,386 $1,313,782 Shares issued in connection with reinvestment of distributions 8,830 284,606 19,923 662,834 27,701 902,542 58,309 1,976,616 Shares repurchased (137,230) (4,475,988) (141,756) (4,764,841) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassR Shares Amount Shares Amount Shares sold 69,738 $2,300,445 199,734 $7,083,265 Shares issued in connection with reinvestment of distributions 11,305 369,002 24,340 817,834 81,043 2,669,447 224,074 7,901,099 Shares repurchased (179,593) (5,897,830) (281,198) (9,475,961) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassY Shares Amount Shares Amount Shares sold 15,776,997 $540,303,165 25,054,362 $882,952,338 Shares issued in connection with reinvestment of distributions 1,796,966 59,910,843 5,815,940 198,439,864 17,573,963 600,214,008 30,870,302 1,081,392,202 Shares repurchased (47,493,022) (1,573,993,472) (85,686,977) (2,934,872,043) Net decrease Capital Spectrum Fund 37 Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Fair value at Fair value at the the end of the beginning of the Investment Capital gain reporting Name of affiliate reporting period Purchase cost Sale proceeds income distributions period Putnam Cash Collateral Pool, LLC * $66,141,950 $594,450,217 $589,792,742 $447,025 $— $70,799,425 Putnam Short Term Investment Fund ** 246,209,310 534,782,410 507,622,018 1,529,785 — 273,369,702 Putnam Money Market Liquidity Fund *** 163,389,504 30,000,000 193,389,504 104,341 — — Altisource Portfolio Solutions SA † 30,079,077 — 546,482 — — 20,784,503 Altisource Residential Corp. 63,754,954 — 1,809,852 2,127,442 1,061,410 76,426,163 Global Eagle Entertainment, Inc. # 42,705,491 — 3,992,918 — — 14,816,202 Global Eagle Entertainment, Inc. Warrants 2,534,602 — 38,663 HC2 Holdings, Inc. † 8,401,491 — 12,206,629 — — — Jazz Pharmaceuticals PLC 930,570,089 — 130,028,158 — — 843,391,104 Ocwen Financial Corp. 22,301,228 — 10,539,848 — — 16,317,853 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1). Investment income shown is included in securities lending income on the Statement of operations. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. *** Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. # In connection with the purchase of shares of this issuer by another fund managed by Putnam Management on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the “Other Putnam Investors”), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer’s outstanding voting securities. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. 38 Capital Spectrum Fund Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 2 Warrants (number of warrants) 859,187 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Equity contracts Investments $38,663 Payables $— Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Interest rate contracts $(49,765) $(49,765) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Futures Total Equity contracts $(2,495,939) $— $(2,495,939) Interest rate contracts — (36,675) $(36,675) Total Capital Spectrum Fund 39 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Merrill Lynch, Pierce, Fenner & Smith, Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements ** $34,754,000 $16,003,000 $50,757,000 Total Assets Liabilities: Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $34,754,000 $16,003,000 Net amount $— $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 10: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management have evaluated the amendments and their impact, if any, on the fund’s financial statements. 40 Capital Spectrum Fund Federal tax information (Unaudited) For the reporting period, a portion of the fund’s distribution represents a return of capital and is therefore not taxable to shareholders. The Form 1099 that will be mailed to you in January 2018 will show the tax status of all distributions paid to your account in calendar 2017. Capital Spectrum Fund 41 42 Capital Spectrum Fund Capital Spectrum Fund 43 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2017, there were 110 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
